Citation Nr: 0700052	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  04-43 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating for post-traumatic stress 
disorder (PTSD) in excess of 50 percent. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran, his wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to February 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California which granted service connection and a 50 
percent disability rating for PTSD, effective September 6, 
2001.

In a March 2004 rating decision, the RO granted a temporary 
total rating for PTSD from August 20, to October 21, 2003 in 
accordance with 38 C.F.R. § 4.29 (2006).  In the same 
decision, a 50 percent disability evaluation was continued, 
effective November 1, 2003.

A hearing was held before the undersigned at the RO in 
February 2006.  A transcript of the hearing is associated 
with the claims folder. 



FINDING OF FACT

PTSD causes total occupational and nearly total social 
impairment.



CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD have 
been met since the effective date of service connection.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).   

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2006).

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2006).
With respect to the applicable criteria, the schedular 
criteria, effective as of November 7, 1996, incorporate the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  
38 C.F.R. §§ 4.125, 4.130.

A 30 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004).

Factual Background

In June 2002, the veteran was admitted to the Palo Alto, VA 
Medical Center (VAMC) for lightheadedness.  He was discharged 
with diagnoses that included PTSD/depression with paranoid 
symptoms. 

In September 2002, the veteran presented to the VAMC with 
complaints of recent increased flashbacks and hallucinations 
that woke him up from his sleep.

In May 2003, the veteran presented to the VAMC with 
complaints of nightmares and preoccupations with images of a 
body falling apart after he picked it up.  He still heard 
voices intermittently and occasionally woke up hollering.  
The diagnosis was a delusional disorder, or psychosis not 
otherwise specified with hypogogic hallucinations and 
depression possibly in the context of PTSD.

In September 2003, while an inpatient at the National Center 
for PTSD, the veteran underwent a VA examination for PTSD.  
The veteran reported that he retired six years earlier and 
that he was currently married.  He reported experiencing 
nightmares about 4 times a month which were triggered by the 
current war in Iraq.  

The veteran was alert and oriented to date but had difficulty 
with long-term memory.  He experienced auditory and visual 
hallucinations and had some paranoid ideation.  While he has 
had some suicidal ideation, he denied any suicide attempts.  
The diagnosis was PTSD and psychosis secondary to organic 
brain syndrome.  A global assessment of functioning (GAF) 
score of 47 was reported due to PTSD.  An overall GAF score 
of 37 was reported with major impairment in work, mood and 
judgment.

In October 2003, the veteran was discharged from the PTSD 
program with a diagnosis of PTSD and a severe major 
depressive disorder with psychotic features.  A GAF score of 
43 was reported at the time of discharge.

In November 2003, the veteran presented to a staff 
psychiatrist at the VAMC.  The diagnosis was a delusional 
disorder or psychosis not otherwise specified with hypnogogic 
hallucinations as well as depression possibly in the context 
of PTSD.

In January 2004, the veteran underwent a consultation for 
evaluation of memory concerns and possible psychotic process.  
The consultation noted that the veteran had been receiving 
treatment for PTSD since 2001.  He currently suffered from 
nightmares.  The veteran also reported having more difficulty 
with his memory since being discharged from the inpatient 
PTSD treatment program.

The consultation noted that the veteran's results were 
significant for anxiety and depressive features as well as a 
question of a formal thought disorder.  A GAF score of 65 was 
reported.

In March 2004, the veteran underwent a VA examination for an 
evaluation of his PTSD.  The examiner noted that the veteran 
recently underwent an inpatient PTSD program for a period of 
90 days.  The veteran reported that two to four times a month 
he experienced nightmares related to his active duty in 
Korea.  He also reported experiencing intrusive, random, 
unwanted recollections, flashbacks and memories about combat 
two to four times a week.  

The examiner noted that the veteran had few friends but that 
he and his wife would go out to dinner with these friends 
perhaps once a month.  The veteran had stayed married to his 
wife with whom he gets along with quite well.

The veteran was oriented to person, place, time and 
circumstance.  He had minimal impairment of his recall 
memory.  His moods tended to be anxious more than depressed.  
He had no impulse control problems but his sleep was impaired 
by the physical problems of a urinary condition and intrusive 
nightmares.  A GAF score of 46 was reported.

On VA outpatient treatment in July 2004, the veteran was 
described as "feeling sort of sad," and saying that 
"things are getting to" him.  He had outbursts of anger and 
was "sort of" hearing voices.  In August 2004, his speech 
was normal, and his mood appeared anxious and somewhat 
depressed.  He had not suicidal or homicidal ideation, or 
evidence of psychosis other than paranoid concerns.  His 
insight and judgment were fair.  There were no cognitive 
deficits, but a fluctuating obtuseness.  The impressions 
included a delusional disorder or psychosis not otherwise 
specified with hypnogogic hallucinations, now fairly stable; 
and depression not otherwise specified in the context of 
PTSD.

At the hearing, the veteran and his wife reported an increase 
in symptoms since the September 11 attacks.  His wife 
reported that the veteran had threatened to harm her and 
family members.

Analysis

From November 1, 2003, the veteran's reported GAF scores 
ranged from 46 to 65.  Since the effective date of service 
connection all but one of the GAF scores attributable to PTSD 
have been below 50.  Scores between 41 and 50 indicate 
serious symptoms and contemplate an inability to keep a job 
or have friends. 

The inability to keep a job is equivalent to total 
occupational impairment.  The veteran does maintain a 
relationship with his wife and at one point reportedly had a 
few friends.  These relationships are significantly impaired, 
as shown by testimony that has threatened to harm family 
members, and evidence of anger.  Given the total occupational 
impairment, and serious impairment in social relationships, 
the Board finds that the disability most closely approximates 
the criteria for a 100 percent rating.  38 C.F.R. §§ 4.7, 
4.21 (2006).  This level of disability has been present since 
the effective date of service connection.  The 100 percent 
rating is granted effective from that date.  


ORDER

An initial rating of 100 percent is granted for PTSD, 
effective September 6, 2001. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


